internal_revenue_service national_office technical_advice_memorandum tam-116783-98 cc dom p si b8 index uil no case mis no number release date taxpayer’s name taxpayer’s address taxpayer’s identification no years involved date of conference legend x issues where x manufactures and sells as a single unit a concrete mixer vehicle the chassis of which is subject_to tax under sec_4051 of the internal_revenue_code and the body of which is exempt from the tax under sec_4053 how does x determine the taxable_portion of the price is x considered to have further manufactured the vehicle chassis by adding a pusher axle if x is considered to have further manufactured the vehicle chassis by adding a pusher axle to the chassis does the sec_4052 four percent presumed markup apply to the taxable_portion of the price for purposes of the tax under sec_4051 are charges for delivery of the concrete mixer vehicle from the manufacturer to the purchaser excluded from the sale price of the mixer vehicle conclusions where x manufactures and sells as a single unit a concrete mixer vehicle the chassis of which is subject_to tax under sec_4051 and the body of which is exempt from the tax under sec_4053 x determines the taxable_portion of the sale price by multiplying the total sale price by a percentage equal to the percentage of the total costs of producing the vehicle that are allocable to the chassis x is considered to have further manufactured the chassis by adding a pusher axle because x is considered to have further manufactured the chassis by adding a pusher axle to the chassis the sec_4052 four percent presumed markup applies to the taxable_portion of the price in calculating the price for purposes of the sec_4051 tax for purposes of the tax under sec_4051 charges for delivery of the concrete mixer vehicle from the manufacturer to the purchaser pursuant to a bona_fide sale are excluded from the sale price of the mixer vehicle by contrast the costs of shipping a vehicle from the manufacturer to a distributor or to any person not in connection with a bona_fide sale are not excludable from the sale price of the mixer vehicle facts x buys automobile truck chassis tax free for resale under sec_4221 of the code x manufactures concrete mixer bodies and installs these concrete mixer bodies on the chassis to produce completed vehicles as part of its mount shop process x lists costs of mounting the body on the chassis to include attaching pump hydraulics mounting the water tank and plumbing and installation of fenders and or mud flaps lights cables electronic controls to run the mixer chutes bumper signs decals and bib x installs lift or pusher axles to some of the chassis it sells the completed vehicles for a package price x does not have an established practice of selling the chassis separately for the periods at issue x has paid the sec_4051 excise_tax on its cost of the pusher axles and chassis law and analysis sec_4051 imposes a tax of percent of the amount_paid the price on the first_retail_sale of automobile truck chassis and bodies including in each case parts or accessories sold on or in connection therewith or with the sale thereof sec_4052 provides rules for determination of the price for purposes of the sec_4051 tax sec_4052 provides that in any case where the manufacturer producer or importer of any article or a related_person is liable for tax imposed by this subchapter with respect to any article the tax under this subchapter shall be computed on a price equal to the sum of-- i the price that would but for this paragraph be determined under this subchapter plus ii the product of the price referred to in clause i and the presumed_markup_percentage determined under paragraph b sec_4052 provides that the term presumed_markup_percentage means the average markup percentage of retailers of articles of the type involved as determined by the secretary under sec_145_4052-1 of the temporary regulations under the highway revenue act of the presumed_markup_percentage for retail sales of trucks shall be four percent under sec_4053 the tax imposed under sec_4051 does not apply to any article designed to be placed or mounted on an automobile truck chassis and to be used to process or prepare concrete revrul_75_129 1975_1_cb_336 states that the installation of a pusher or tag axle on a truck chassis makes the vehicle capable of transporting a heavier load or enables the vehicle to meet the load distribution_requirements of certain states the addition of such axles significantly improves the transportation function of the vehicle and a different vehicle has been produced revrul_75_129 concludes that the installation of a pusher or tag axle on a truck chassis constitutes further manufacture of the truck chassis sec_145_4051-1 provides that a chassis or body is taxable under sec_4051 only if such chassis or body is sold for use as a component part of a highway vehicle as described in sec_48_4061_a_-1 of the manufacturers and retailers excise_tax regulations sec_145_4052-1 provides rules for determining the price for which a taxable article is sold sec_48_4061_a_-1 provides that for purposes of the tax on the sale of heavy trucks equipment or machinery installed on a taxable chassis is considered to be an integral part of the taxable chassis if the machinery or equipment contributes toward the highway transportation function of the chassis sec_48_4061_a_-1 defines a highway vehicle as any self-propelled vehicle or any trailer or semitrailer designed to perform a function of transporting a load over public highways whether or not also designed to perform other functions but does not include a vehicle described in sec_48_4061_a_-1 sec_48_4061_a_-1 provides that a self-propelled vehicle or trailer or semitrailer is not a highway vehicle if it a consists of a chassis to which there has been permanently mounted by welding bolting riveting or other means machinery or equipment to perform a construction manufacturing processing farming mining drilling timbering or operation similar to any one of the foregoing enumerated operations if the operation of the machinery or equipment is unrelated to transportation on or off the public highways b the chassis has been specially designed to serve only as a mobile carriage and mount and a power source where applicable for the particular machinery or equipment involved whether or not such machinery or equipment is in operation and c by reason of such special design such chassis could not without substantial structural modification be used as a component of a vehicle designed to perform a function of transporting any load other than that particular machinery or equipment or similar machinery or equipment requiring such a specially designed chassis as an initial matter the representatives of x have asserted that no tax is imposed on the sale of the completed concrete mixer vehicles at issue because of the mobile_machinery exemption described in sec_48_4061_a_-1 the first test for the mobile_machinery exception requires that the operation of the machinery or equipment is unrelated to transportation on or off the public highways because the concrete mixer body serves both to combine various ingredients into concrete as well as to transport that concrete over the public highways this first test is not met therefore the concrete mixer vehicles at issue are not exempt from the sec_4051 excise_tax as mobile_machinery see revrul_78_342 1978_2_cb_261 the chassis is taxable and under sec_4053 the mixer body mounted on that chassis is not taxable we must now determine the correct method of calculating the amount subject_to tax generally when a taxable chassis and a nontaxable body are sold as a unit at a single price the taxable_portion of the sale price is determined by applying to the sale price of the complete vehicle the ratio that the cost of the chassis bears to the sum of the cost of the body and the cost of the chassis revrul_59_125 1959_1_cb_308 the cost of the taxable chassis includes any items that contribute to the highway this methodology applies where as here the seller does not have an established practice of selling separately both the bodies and the chassis it is a question of fact whether a seller has an established practice of separate selling of bodies and chassis if the seller does have such a regular practice the ratio applied to the sale price is the ratio which the separate sale price of the chassis bears to the sum of the separate sale price of the body and the separate sale price of the chassis transportation function of the chassis sec_48_4061_a_-1 for example pusher and tag axles increase the load carrying capacity of vehicles or adapt the vehicles to meet the load distribution_requirements of certain states revrul_75_129 the axles perform a transportation function and are part of the taxable chassis rather than the nontaxable body additionally the cost of the nontaxable body does not include the costs associated with mounting the body on the chassis revrul_59_125 thus all costs allocable to mounting of the body including attaching pump hydraulics mounting the water tank and plumbing and installation of fenders and or mud flaps lights cables electronic controls to run the mixer chutes bumper signs decals and bib are not included in the cost of the body or the chassis rather they are reflected in the sale price of the completed vehicle and are subject_to the cost-based allocation pursuant to the foregoing x determines the taxable_portion of the price by multiplying the total price paid for the mixer unit by a percentage equal to the percentage of the total costs of producing the mixer unit allocable to the production of the taxable chassis if x is considered to be the manufacturer of the chassis sec_4052 provides that a presumed_markup_percentage must be added to the amount determined to be the taxable_portion of the sale price for those vehicles for which x is not the manufacturer the cost of the chassis including the amount_paid by x to the chassis manufacturer for shipping the chassis to x is used instead of the cost_of_producing the chassis for those vehicles on which x has installed pusher or tag axles x is considered to be the manufacturer revrul_75_129 because x is the manufacturer of these chassis sec_4052 requires that a presumed_markup_percentage must be added to the amount determined to be the taxable_portion of the sale price the presumed_markup_percentage is four percent sec_145_4052-1 finally we have been asked whether charges for delivery of the unit to the purchaser are included in the sale price sec_145_4052-1 provides that charges for transportation delivery insurance and other expenses_incurred in connection with the delivery of an article to the purchaser in connection with a bona_fide sale are excluded from the price in computing the tax caveat a copy of this technical_advice_memorandum is to be give to the taxpayer sec_6110 provides that it may not be used or cited as precedent
